Citation Nr: 0526609	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, status post anterior cervical 
fusion of C3-C5, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which increased the assigned evaluation to 30 
percent for the disability at issue.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that private medical records from March 2002 
reflect radicular symptomatology as well as other 
manifestations of the disablement at issue; whereas, the 
disability at issue does not appear to have been considered 
in light of the evaluation criteria for intervertebral disc 
syndrome.  

Furthermore, the criteria for evaluating the veteran's back 
disability were changed in September 2002 and again in 
September 2003.  The new rating criteria are now codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A review of 
the claims file indicates that the veteran has yet to be 
informed of the changed criteria, nor has an agency of 
original jurisdiction had an opportunity to evaluate the 
veteran's back disability under these criteria.  See 
Disabled Am. Veterans v. Sec. of Veterans Affairs, 327 F.3d 
1339, 1346-48 (Fed. Cir. 2003).  The Board is obliged to 
remand this issue so that such action can be completed.

At his hearing before the undersigned, the veteran provided 
copies of some additional treatment records and also 
indicated that supplementary records were also available.  
For example, the veteran reported that he received the bulk 
of his treatment at the military installation in Randolph, 
Texas.  Although the veteran indicated that he would try to 
obtain such records, such records have not been associated 
with the claims file to date.  The veteran did provide a 
release to authorize VA to obtain such records from Dr. Shyam 
Purswani.  The VA's statutory duty to assist the veteran 
includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The veteran was last evaluated by VA several years ago.  The 
Board is of the additional opinion that a current examination 
would materially assist in the development of this appeal.  
The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  The veteran's treatment records 
housed at the military installation in 
Randolph, Texas pertaining to his 
cervical spine disorder should be 
obtained.  

In addition the treatment records of Dr. 
Shyam Purswani for the period from July 
2004 to the present should be obtained 
and associated with the claims file.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic and neurologic 
cervical spine examination by a VA 
physician or appropriate specialist to 
ascertain the current nature and extent 
of his service connected back disability.  
All indicated  studies should be 
performed, and all findings reported in 
detail in terms of both the old and new 
rating criteria.

The claims folder must be made available 
to and reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  

The report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  If the examiner 
is unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  

A complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

3.  Thereafter, the RO should review the 
claims file.  If the examiner's opinion 
is not in complete compliance with the 
instructions provided above, appropriate 
remedial action should be undertaken.  

4.  If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal.  In this regard, the 
veteran should specifically be informed 
of the old rating criteria for 
intervertebral disc syndrome as well as 
the revised evaluation criteria for the  
musculoskeletal system as well as for 
intervertebral disc syndrome.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


